Citation Nr: 0808022	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-39 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability.

2.  Entitlement to service connection for acquired 
psychiatric disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.  

A VA Form 9 was received in October 2004 and the veteran 
marked the appropriate box to indicate that he wanted a Board 
hearing at the RO (Travel Board).  However by statement 
received from the veteran's representative in October 2006, 
it was noted that the veteran wished to withdraw his request 
for a Travel Board hearing.

Although the veteran did file a notice a notice of 
disagreement received in April 2004 for whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for right ear hearing loss, 
no substantive appeal was filed after the issuance of an 
October 2005 statement of the case.  Consequently, the appeal 
is limited to the issues listed on the first page of this 
decision.  

The issues of entitlement to service connection for acquired 
psychiatric disability under a merits analysis, whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for left knee disability, 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for acquired psychiatric disability 
was denied by a May 1981 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for acquired 
psychiatric disability has been received since the May 1981 
rating decision.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision which denied entitlement to 
service connection for acquired psychiatric disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1981 denial of service connection for acquired psychiatric 
disability, and the claim of service connection for acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection acquired psychiatric 
disability, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
remaining issues will be addressed in a future merits 
decision on those issues after action is undertaken as 
directed in the remand section of this decision.

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

A review of the record shows that a claim for service 
connection for acquired psychiatric disability was denied by 
the RO in May 1981.  The appellant was informed of the May 
1981 decision and failed to file a notice of disagreement to 
initiate an appeal.  The May 1981 decision therefore became 
final.  38 U.S.C.A. § 7105.

A request to reopen the veteran's claim was received in 
October 2003.  By rating decision in February 2004, the RO 
denied the veteran's claim to reopen.  The present appeal 
ensued.  

However, when the RO readjudicated the claim as reflected by 
the August 2006 supplemental statement of the case, the RO 
reopened the claim of entitlement to service connection for 
acquired psychiatric disability.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

Pertinent evidence of record at the time of the May 1981 
decision consisted of service medical records that show a May 
1973 report of medical history in which the veteran confirmed 
by checking the appropriate box that he had nervous trouble; 
and he later confirmed it in a September 1978 report of 
medical history in which he checked the appropriate boxes to 
indicate that he also had depression or excessive worry.  
Service medical records additionally show that the veteran 
was seen in December 1977 and the assessment was probable 
anxiety neurosis.  Service medical records also show that the 
veteran was seen in May 1978 for complaints of depression and 
insomnia; and was later seen in June 1978 still feeling 
depressed and anxious.  In addition, there was a July 1978 
report of psychiatric evaluation that noted a diagnosis of 
inadequate personality with depression and that noted the 
veteran's mental status did not reveal any major mental 
illness or any signs of psychosis; and a recommendation was 
made that the veteran received Chapter XIII discharge due to 
his personality disorder.  An August 1978 chronological 
record of medical care shows that the veteran was admitted 
and discharged in July 1978 with a diagnosis of inadequate 
personality with depression

In addition, the veteran submitted a January 1981 statement 
from his wife, who stated that the veteran had a history of 
mental problems while in service.  

By rating decision in May 1981, the RO denied the veteran's 
claim for entitlement to service connection for acquired 
psychiatric disability.  It was acknowledged that the veteran 
was seen for complaints of nervousness in service.  However 
being discharged from service for a diagnosis of inadequate 
personality with depression, the RO noted that personality 
disorders are considered to be developmental or congenital 
abnormalities and not disabilities for which compensation can 
be paid.  38 C.F.R. § 3.303.

Evidence received since the May 1981 RO decision includes a 
VA medical record showing that the veteran was treated in 
July 1990 with a provisional diagnosis of alcohol abuse; and 
he was referred to the county mental health center and 
encouraged to continue alcoholics anonymous.  Evidence also 
received was a February 1996 intake report from Columbia 
River Mental Health Services that reflects a diagnosis of 
post traumatic stress disorder (PTSD) rule out schizophrenic 
disorder; a December 2001 medical record from Southwest 
Washington Medical Center that reveals a history of 
depression; October 2001, March 2003, April 2003, July 2003, 
September 2003 medication records from Columbia River Mental 
Health Services that show an assessment of schizoaffective 
disorder and PTSD; and an August 2003 medication record from 
Columbia River Mental Health Services that shows an 
assessment of schizoaffective disorder, PTSD by history, and 
occasional flashbacks.  

Additionally, various VA medical records from January 2005 to 
May 2005 show that the veteran was seen for schizophrenia.  
Various VA medical records also show that from May 2005 to 
May 2006, the veteran was diagnosed with PTSD.  VA records 
from January 2006 to April 2006 show a problem list that 
included schizoaffective disorder.          

The veteran was afforded a VA examination in June 2006, 
specifically for PTSD.  After reviewing the claims file, the 
examiner noted that the service medical records show 
notations of anxiety, depression, and marked deterioration of 
function.  He further noted that the veteran would meet the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
requirements for a PTSD diagnosis if the veteran's reported 
stressor that occurred while on guard duty was verified.  

In view of the prior final decision which based the denial on 
a finding that the veteran has a personality disorder, the 
Board believes that the newly received evidence showing 
medical findings of acquired psychiatric disorders should be 
viewed as new and material.  Accordingly, the psychiatric 
disability claim has been reopened. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for acquired 
psychiatric disability.  The appeal is granted to this 
extent, subject to the directions set forth in the following 
remand section of this decision.


REMAND

The veteran's October 2003 claim, February 2005 and July 2005 
VA medical records, and a June 2006 VA examination reflect 
that he is in receipt of Social Security Administration (SSA) 
benefits.  Of record is an undated initial request for SSA 
records with a May 2005 reply that the request was forwarded 
to the Office of Central Operations (OCO) in Baltimore and to 
make further contact with that office.  Additionally, in an 
addendum to the June 2006 VA examination for PTSD, the VA 
examiner noted that SSA records were reviewed.  However, the 
Board's review of the claims file failed to discover any SSA 
record.  Under the circumstances, the Board believes 
appellate review of all of the issues listed on the first 
page of this decision is not appropriate at this time.  
Action should be taken to locate and associated the SSA 
record with the claims file.

Although not entirely clear, it appears to the Board that 
there may be outstanding treatment records not associated 
with the claims file.  A July 1990 psychiatric consultation 
sheet, a July 1990 medical certificate, and an August 1992 
letter from the veteran altogether show that the veteran 
reportedly participated in a drug and alcohol treatment 
program at the VA medical center in Tampa, Florida from May 
1990 to July 1990.  Further, in a letter received in October 
2005, the veteran stated he reviewed medical records sent to 
him and concluded that it was incomplete.  Without providing 
specific dates, he stated that his visit to Walter Reed Army 
Medical Center (Walter Reed) was not associated with his 
file.  An August 2006 supplemental statement of the case 
acknowledges an October 1976 physical profile record from 
Walter Reed, which the Board has reviewed.  However, based on 
the veteran's statement, the Board is led to believe that 
there may be outstanding medical records from Walter Reed.  
Also, the veteran continued that x-rays were taken at a naval 
hospital; the Board notes, however, that the veteran did not 
specify where and when he had the x-rays done.  Accordingly, 
the RO should obtain the records in order to fulfill the VA's 
duty to assist the veteran.  This is particularly so in view 
of the fact that these are records in the custody of the 
federal government and thus are constructively part of the 
record on appeal.  38 U.S.C.A. 
§  5103A(b).     

Regarding the psychiatric disability issue, one of the 
reported disorders is post-traumatic stress disorder (PTSD).  
At a VA examination in June 2006, the veteran stated that one 
night when he was on guard duty while stationed in Germany, 
he was confronted by someone with an AK-47 assault rifle and 
that he was later issued an Article 15 punishment.  The 
veteran did not specify where in Germany and the date of the 
incident.  The Board notes that the veteran's DD 214 reflects 
service in Germany from August 7, 1977 to October 26, 1978.  
It does not appear that an attempt to obtain the veteran's 
service personnel records to confirm that the veteran was 
punished under Article 15; and it does not appear that an 
attempt has been made to verify the veteran's reported 
stressor.  Under the circumstances, the Board believes the 
VA's duty to assist the veteran requires further development.   

Finally, in view of the need to return the case to the RO for 
the actions outlined above, the Board believes is appropriate 
to also direct notice to the veteran regarding the other new 
and material evidence claims as outlined by the United States 
Court of Appeals for Veterans Claims in Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant an 
explanation as to the types of evidence 
needed to reopen his claims of service 
connection for left knee disability and 
left ankle disability  in relation to the 
basis for the prior denial of the claim 
in keeping with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The RO should take appropriate action 
to locate and associate the veteran's SSA 
records with the veteran's claims file.  
If necessary, another request to the SSA 
should be submitted to furnish copies of 
any and all administrative and medical 
records related to any application for 
disability benefits filed by the veteran.

3.  The RO should take appropriate action 
to ensure that all pertinent medical 
reports are obtained from the Tampa, 
Florida VA Medical Center.  

4.  Action should be taken to contact the 
veteran to verify the dates of his 
medical visits to Walter Reed Army 
Medical Center, and to verify the dates 
of his visits to a naval hospital and the 
name and location of the naval hospital 
referred to in his letter received in 
October 2005.  The RO should then take 
appropriate action to request copies of 
all medical records from the above-
mentioned medical facilities.     

5.  The RO should request the veteran's 
service personnel records.  If 
information is obtained which allows for 
a reasonable attempt to verify the 
claimed PTSD stressor, then such an 
attempt should be made through 
appropriate channels. 

6.  After completion of the above 
actions, the veteran should be scheduled 
for a VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review.  If 
a claimed stressor has been verified, 
then the details should be furnished to 
the examiner.  The examiner should 
clearly report all psychiatric disorders 
found on examination.  

As to any acquired psychiatric disability 
found on examination (to include 
schizoaffective disorder), the examiner 
should offer an opinion as to whether 
such disability was at least as likely as 
not (a 50% or higher degree of 
probability) manifested during service or 
otherwise causally related to service.  
If PTSD is diagnosed and a clamed 
stressor has been verified, the examiner 
should offer an opinion as to whether 
such PTSD is causally related to the 
verified stressor.  

7.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


